Citation Nr: 1235846	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service-connected residuals of a right sacroiliac strain.  

2.  Entitlement to a rating higher than 40 percent for residuals of a right sacroiliac strain.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2002 and February 2003 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Ft. Harrison, Montana. 

In December 2003, the Veteran testified at a hearing before a Veterans Law Judge, who is no longer employed at the Board.  A transcript of the hearing has been associated with the claims file.  The Veteran indicated in June 2010 that he desired another hearing before a Veterans Law Judge who would decide his claim, and he was thereafter scheduled for a hearing at the RO in June 2012.  However, he did not appear for the hearing and he has not provided good cause for his absence.  Thus, his Board hearing request is considered withdrawn.  38 C.F.R. § 20.704.  

The Board remanded this case to the RO for additional development in July 2004, July 2007, January 2009, June 2010, and September 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right hip disability.   

2.  A right hip disability was not present during active duty; a right hip disability was not manifested to a compensable degree within one year from the date of separation from service in August 1969; and a right hip disability, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event of service origin, including service-connected residuals of a right sacroiliac strain. 

3.  For the period considered in this appeal, the residuals of a right sacroiliac strain are manifested by chronic low back pain, moderate limitation of motion consisting of 40 degrees of forward flexion, and degenerative changes involving the lumbosacral spine confirmed by MRI and X-ray; there is no objective evidence to demonstrate that there was favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a 12-month period; and any neurological defect or abnormality related to the sacroiliac strain was not more than mild in degree and not present constantly (or nearly so).   


CONCLUSIONS OF LAW

1.  A right hip disability was not due to disease or injury that was incurred in or aggravated by service; a right hip disability as a chronic disease may not be presumed to have been incurred in service; and a right hip disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
 
2.  The criteria for a rating higher than 40 percent for residuals of a right sacroiliac strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5294, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to and on September 23, 2002), and Diagnostic Codes 5236, 5237, 5242, 5243 (effective on September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2002, August 2004, July 2007, March 2008, and February 2009.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The March 2008 notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

To the extent that some of the VCAA notice letters came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statements of the case in August 2005, October 2008, January 2010, May 2011, and August 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran testified at a hearing before a Veterans Law Judge in December 2003 and did not appear for another Board hearing that was scheduled in July 2011 upon the Veteran's request.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2003, the Veterans Law Judge indicated that the hearing would focus on the issues of entitlement to service connection for a right hip disability and a higher rating for residuals of a right sacroiliac strain, and noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the Veterans Law Judge asked questions to ascertain the etiology of a right hip problem and to ascertain the nature and severity of the service-connected right sacroiliac strain residuals.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the VA medical records.  The RO attempted to obtain records from the Social Security Administration (SSA) regarding the Veteran's award of disability benefits, but the SSA notified the RO in January 2012 that it did not have the Veteran's records.  The Veteran was notified of this in a May 2012 letter.  He has not identified any other pertinent records, such as private records, for the RO to obtain on his behalf.  

Further, the Veteran was afforded VA examinations in August 2001, October 2002 with an addendum report generated in December 2002, and January 2005, specifically to evaluate the nature and severity of the service-connected sacroiliac strain and to assess the etiology of any right hip disability.  

The Veteran was also scheduled for VA examinations in August 2008 and June 2009, but he did not appear for the examinations.  Documentation in the record indicates that he may not have received timely notification of the 2008 examination, but that he was properly notified in a timely manner of the June 2009 examination and was informed by a May 2009 letter of the importance of appearing for a scheduled examination and the consequences for not appearing.  The Veteran has not responded or explained in any way the reason for his absence at the scheduled examination.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

When entitlement or continued entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination or reexamination, the claim shall be rated based on the evidence of record in conjunction with an original compensation claim and shall be denied in conjunction with any other original claim, a reopened claim, or a claim for increase.  38 C.F.R. § 3.655.  The claims on appeal in this case will be decided based on the evidence in the claims file, even in the case of the higher rating claim, because the Veteran did appear for the scheduled VA examinations in August 2001, October 2002, and January 2005 to assess the severity of the right sacroiliac disability. 
As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Hip Disability

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis

The Veteran claims that he has a right hip disability that is attributable to his period of service or to his service-connected residuals of a right sacroiliac strain.  He alleges that he has a right hip condition that is secondary to nerve impingement in his back.  He testified that his hip problem was due to a shifting of his weight to relieve the pain in his back.  He also testified that he began to notice a right hip problem during service, that it has progressively worsened over the years, and that he has only been aware of his altered gait in the last five years or so.  Additionally, he feels that a higher rating for his service-connected back disability is warranted and testified that his back has given way and was painful although he was not currently bedridden on account of the condition.  

The Veteran served on active duty from September 1965 to August 1969.  Service treatment records do not show any complaint, finding, history, diagnosis, or treatment for a right hip disability, except for an orthopedic clinic entry in February 1969, wherein the Veteran complained of a "catch" in the right hip.  His history of right sacroiliac area pain, which was recently aggravated, was noted.  Physical examination of the hip was normal, as was X-rays of the right hip.  The impression was chronic lumbar strain and probable L4-5 herniated nucleus pulposus with right L5 root compression.  On a physical examination in May 1969, there was no further mention of a right hip disability.  

After service, VA records, beginning in August 2001, show that the Veteran complained of continuing pain in the low back on the right as well as in the right hip.  The assessments were chronic low back pain and sciatica.  At the time of an October 2002 VA examination, he complained of right hip pain and locking.  The diagnosis was subjective report of right hip pain secondary to low back pain, with X-rays pending.  Subsequent X-rays of the right hip in November 2002 did not reveal any evidence of acute fracture or bony malalignment, and the joint spaces appeared well maintained, but there was a very tiny spur off of the superior acetabulum consistent with possible early developing osteoarthritis; the diagnosis was mild degenerative osteoarthritis.  In a December 2002 VA examination addendum report, the examiner noted the X-ray report of mild degenerative osteoarthritis and the service treatment evidence of a catch in the hip on one occasion followed by no intercurrent complaints or treatment for right hip pain for 30 years.  The examiner then concluded that the current right hip condition was more likely than not related to aging.  Thereafter, VA outpatient records show continuing treatment for low back pain and, in November 2003, a complaint that the hips were more bothersome.  

At the time of a fee-basis VA examination in January 2005, the Veteran reported that approximately five years earlier he developed a "different" pain on the lateral aspect of his right hip and that treatment for the pain included two visits to physical examination.  X-rays of the right hip were unremarkable.  On examination, there was painless range of motion of the right hip that was equal to that of the opposite side.  The impression was lumbar degenerative disc disease with right lower extremity radiculopathy, and the examiner concluded that the Veteran did not have a right hip disability.  He commented that the earlier X-ray of the right hip showing osteoarthritis based upon what was felt to be an osteophyte on the acetabulum was a normal finding and did not indicate osteoarthritis.  Further, he remarked that there was no joint space narrowing and no indication of osteoarthritis of the hip on examination.  He felt that the Veteran's symptoms that began five years earlier were part of his low back/sacroiliac stain/lumbar degenerative disc disease.  

As the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of a right hip disability.  The VA examiner in January 2005 reviewed the earlier VA examiner's diagnosis of osteoarthritis based on X-rays, and opined that the radiologic findings were actually normal and did not reflect the presence of osteoarthritis.  Indeed, the interpretation of the "very tiny spur off of the superior acetabulum" found on the November 2002 X-rays was noted at that time to be consistent with "possible early developing osteoarthritis."  Thus, there was some ambiguity over the meaning of the finding, and after additional X-rays were completed at the time of the January 2005 VA examination, the examiner provided a definitive assessment that osteoarthritis was not shown.  After the latter VA examination, the record does not disclose any diagnosis of a right hip disability.  In the absence of proof of present disability, there is no valid claim of service connection for a right hip disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As for the Veteran's statements attributing a right hip disability to service and to a service-connected lower back disability, although he is competent to describe symptoms such as pain, a right hip disability diagnosed as osteoarthritis, as in this case, is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether a right hip disability was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of a right hip disability identified as osteoarthritis cannot be made by the Veteran as a lay person based on mere personal observation, which is perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of a right hip disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a right hip disability in service or since service, the statements are not competent evidence, and the statements are excluded.  That is, they are not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran relates his current symptoms to a right hip disability, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  In this case, however, the question of a causal relationship between symptoms and a diagnosis of a right hip disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on causation.  Therefore, the Veteran's statements are not competent evidence of a causal relationship favorable to the claim.

For these reasons, the preponderance of the evidence is against the claim that the Veteran has a right hip disability related to an injury, disease, or event in service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Notwithstanding the foregoing discussion regarding no finding of competent medical evidence of a current right hip disability, even if it was accepted that the Veteran had a current right hip disability, as was the finding of one VA examiner who diagnosed mild degenerative osteoarthritis based on X-ray evidence of a very tiny spur off of the superior acetabulum, the preponderance of the evidence is still against the Veteran's claim of service connection for a right hip disability including as secondary to service-connected residuals of a right sacroiliac strain.  

This case presents many theories of service connection:  affirmatively showing inception in service under 38 C.F.R. § 3.303(a); chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b); first diagnosed after service under 38 C.F.R. § 3.303(d); presumptive service connection for arthritis under 38 C.F.R. §§ 3.307 and 3.309; and secondary service connection under 38 C.F.R. § 3.310.  The Board will address each of the theories in turn in the discussion that follows. 

Affirmatively Showing Inception in Service (38 C.F.R. § 3.303(a) )

On the basis of the service treatment records alone, a right hip disability was not affirmatively shown to have been present in service.  While there was a single complaint of a "catch" in the right hip during service, there was no diagnosis of a hip disability following an examination of the Veteran's history and his physical status.  Nor was there any complaint or finding of a right hip disability at the time of his final military physical examination in May 1969, before discharge from service.  Thus, service connection under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Chronicity and Continuity of Symptomatology (38 C.F.R. § 3.303(b)) and 
First Diagnosed After Service (38 C.F.R. § 3.303(d))

The Veteran has testified that in relation to the onset of symptoms for a right hip disability he had begun to notice a problem during service.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a right hip disability and as chronicity in service is not adequately supported by the service treatment records, in the absence of persistent symptoms of a right hip disability, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also, assuming the presence of a current right hip disability, which was first diagnosed after service in 2002, the provision of 38 C.F.R. § 3.303(d) applies. 

In the case, the Veteran complained of initially noticing a right hip problem in service that has progressively worsened since then.  As it does not necessarily follow that there is a relationship between a right hip disability and the continuity of symptomatology to which the Veteran alludes, medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a lay person is competent to identify a simple medical condition).  

Although the Veteran is competent to describe certain symptoms such as pain, a right hip disability diagnosed as osteoarthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a right hip disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As earlier noted, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

After service, there are no contemporaneous records to document any right hip disability until the Veteran was seen in August 2001 with a complaint of right hip pain, along with pain in the low back area.  At the time of a VA examination in January 2005, the Veteran reported right hip symptoms had begun five years earlier.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

As the presence or diagnosis of right hip osteoarthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses because it requires radiological testing, right hip osteoarthritis is not simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of diabetes mellitus.  Where, as here, there is a question of the presence or a diagnosis of right hip osteoarthritis not capable of lay observation by case law and the condition is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of a right hip disability in service or since service, they are excluded, that is, not admissible, as evidence and cannot be considered competent evidence favorable to a claim based either on continuity of symptomatology or on a disability first diagnosed after service. 

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed right hip osteoarthritis prior to 2002 (nor does the Veteran claim such), and there is no evidence that the Veteran's vaguely described right hip problem during service was associated in any way to the right hip osteoarthritis that was initially diagnosed in 2002.  Rather, the VA examiner in 2002 related the right hip disability to the aging process.  

To the extent the Veteran has expressed an association between right hip osteoarthritis and an in-service injury, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  As noted earlier, the Veteran, as a lay person, is not competent to declare the presence or diagnosis of right hip osteoarthritis based on personal observation alone, and any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between right hip osteoarthritis and any in-service injury, disease, or event. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of a right hip disability diagnosed as osteoarthritis, the Board need not reach the question of whether or not his statements are credible. 

The competent medical evidence of record consists of the findings and opinions of the VA examiners, who are qualified by education and training to offer a medical opinion.  The VA examiner who addressed the question of the origin of the diagnosed right hip disability did not associate the Veteran's disability to service.  Rather, she felt that the right hip osteoarthritis was related to aging, and in her opinion she referred back to the clinical evidence, or lack thereof, as presented in treatment records during and after service.  This evidence opposes rather than supports the claim. 

As there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Presumptive Service Connection (38 C.F.R. §§ 3.307 , 3.309)

As for presumptive service connection for a right hip disability as a chronic disease under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), a right hip disability diagnosed as mild degenerative osteoarthritis was first documented in 2002, well beyond the one-year presumptive period after discharge from service in 1969, for presumptive service connection as a chronic disease.  Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Secondary Service Connection (38 C.F.R. § 3.310 )

On the question of whether a right hip disability was caused by or aggravated by the service-connected residuals of a right sacroiliac strain, as alleged, to the extent the Veteran asserts that there is an association between the two disabilities, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience, which was explained previously. 

As the Veteran, as a lay person, is not competent to diagnose a right hip disability diagnosed as osteoarthritis based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  However, the medical opinion provided by the VA examiner in a December 2002 addendum report is based on a review of the onset, clinical course, and status of the Veteran's right hip condition.  That examiner is qualified by education and training to offer a medical opinion on the etiology of the diagnosed right hip osteoarthritis, and she concluded that the right hip condition was more likely than not related to the Veteran's aging process.  Notably, there was no medical opinion on whether the service-connected right sacroiliac strain aggravated the right hip condition, but the Veteran did not appear for a scheduled VA examination in June 2009 that presumably would have addressed such a question (as the Board in a January 2009 remand directed that such question be answered on examination).  There is no other competent medical evidence in the file on the aggravation question.  This evidence opposes rather than supports the claim that the service-connected lower back disability caused or aggravated a right hip disability. 

As there is no competent medical evidence favorable to the claim under the theory of secondary service connection under 38 C.F.R. § 3.310, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for a right hip disability, considering the applicable theories of service connection, is not established. 

II.  Higher Rating for Right Sacroiliac Strain

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The service-connected residuals of a right sacroiliac strain is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (effective prior to September 26, 2003), for sacroiliac injury and weakness.  

The Veteran filed a statement in April 2001, which was accepted as a claim for an increased rating, and during the period considered in his appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective in September 23, 2002, and again effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000.  

In this case, other than statements of the Veteran, the pertinent evidence in the file consists of VA examinations conducted in August 2001, October 2002, and January 2005, and of VA outpatient treatment records and private physical therapy records.  

Criteria Effective Prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Under the "old" rating criteria for evaluating limitation of motion of the lumbar spine, the criteria for a 40 percent rating, which is the maximum allowable under the code, requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Thus, there can be no higher schedular rating under the limitation of motion code as the Veteran's current rating of 40 percent is the maximum allowed.  
Under the "old" rating criteria for rating intervertebral disc syndrome, the criteria for a 40 percent rating are evidence of severe recurring attacks with intermittent relief; the criteria for the next higher rating, 60 percent, are evidence of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disability, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

It is not settled in the record whether the Veteran's residuals of a right sacroiliac strain include a disc syndrome, in order to justify the application of the criteria of Code 5293 to his claim.  The file does include a VA EMG of the right lower extremity conducted in April 2003, which indicates evidence suggestive of a right S1, or less likely L5, lumbosacral radiculopathy to a very mild degree.  This report tends to show neurological symptoms related to a sacral spine defect.  Other records such as an MRI of the lumbar spine in August 2001 show that there are clinically significant findings at the L5-S1 level as well as at the L1-2 and L4-5 levels.  A VA examiner in January 2005 diagnosed lumbar degenerative disc disease with right lower extremity radiculopathy.  Thus, there would appear to be lower back symptom manifestations reflected in the record that do not originate in the sacroiliac spine, but it is not clear if these symptoms are associated with the service-connected sacroiliac strain.  As was previously mentioned, the Veteran was scheduled to undergo a VA examination in June 2009, as directed in a Board remand in January 2009, at which time the issue of any associated neurological manifestations of the service-connected disability was to be addressed, along with the degree of any associated impairment if any.  He did not appear for the examination.  Despite the ambiguity regarding the presence or absence of any neurological manifestations of the service-connected disability, the Board will hereinafter consider criteria for neurologic impairment, but as will be shown, such consideration will not result in a rating higher than 40 percent for the Veteran's service-connected disability.  

The objective evidence does not show that the Veteran meets the criteria for a 60 percent rating under Code 5293.  There would have to be evidence of a pronounced disc syndrome, and assuming there are neurologic manifestations of the service-connected sacroiliac strain, this is not objectively shown on VA examination or on an outpatient treatment basis for the period considered in this appeal.  For example, in April 2000 at the VA, the Veteran complained of lower back pain without paresthesias or paresis.  Deep tendon reflexes of the knees and ankles were intact, and a sensory examination of the lower extremity was intact.  In August 2001, he complained of pain, weakness, soreness, stiffness, fatigability, and lack of endurance related to his lower back.  On examination, abductor and adductor strength was 5/5 bilaterally, patellar tendon reflexes were +1 bilaterally, and Achilles tendon reflexes were not elicited.  Later in August 2001, the Veteran complained of pain in the lower back on the right, and described sciatica in the right buttock down to just below the knee.  On examination, deep tendon reflexes were symmetric, plantar responses were downgoing, motor strength was intact, and sensation was grossly intact with some decrease in the lateral right foot.  In September 2001, the Veteran complained of back pain, and there was a discussion about a recent MRI in August 2001 showing right-sided sciatica, particularly at L5-S1.  Private physical therapy records in July 2002 indicate on a neurological screen that the Veteran's sensation in the lower extremities was normal and that reflexes were symmetrical.  

At the time of a VA examination in October 2002, great toe extensor strength test was 5/5, straight leg raising was 70 degrees bilaterally, patellar reflex was +2, Achilles reflexes were not elicited bilaterally, abductor strength was 5/5 on the left and 4/5 on the right, adductor strength was 4/5 on the left and 3/5 on the right.  Pedal pulses were +2 bilaterally, muscle bulk to the thighs and lower legs was moderate and equal bilaterally, and vibratory sense was intact bilaterally.  Such findings are indicative of some neurologic impairment but certainly not to a pronounced degree.  Indeed, just a few months later in February 2003, a VA outpatient record diagnosed mechanical back pain from degenerative disc disease and facet arthritis without evidence of sciatica, with objective findings at that time not inconsistent with those of the October 2002 VA examination.  Pain appears to be the Veteran's main complaint in regard to the low back, as indicated in a March 2003 VA outpatient record that related his chronic back pain was slightly improved with the use of a TENS unit.  Further evidence of a minimal degree of neurologic impairment is an April 2003 VA outpatient record, which noted that an EMG/NCV study completed on the right lower extremity demonstrated evidence most suggestive of a right S1, or less likely L5, lumbosacral radiculopathy to a very mild degree.  

At the time of a fee-basis VA examination in January 2005, the Veteran described pain in the lower back that radiated through the right buttock into the area of the lateral and anterior thigh across the anterior aspect of the knee and down the medial aspect of the lower leg, which was accompanied by a tingling in the same distribution.  He was able to perform his activities of daily living.  Examination showed normal sensation in the lower extremity.  Motor evaluation showed all motor groups were functioning at 5/5, without any atrophy noted.  Reflexes were 2/4 in the patellar and Achilles tendons.  Straight leg raising test was negative.  The diagnosis was lumbar degenerative disc disease with right lower extremity radiculopathy.  Thereafter, VA outpatient records, such as in March 2005, indicate treatment for severe lumbar back pain, for which the Veteran took medication.  

The foregoing findings in relation to neurological impairment clearly do not reflect that the Veteran's residuals of a right sacroiliac strain more nearly approximate or equate to pronounced intervertebral disc syndrome to warrant a 60 percent rating under Diagnostic Code 5293, even considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Other applicable rating criteria effective prior to September 2002 consist of 38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002), for evaluating sacro-iliac injury and weakness and lumbosacral strain, respectively.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  Under Diagnostic Code 5295, the criteria for a 40 percent rating, which is the maximum allowable under the code, are severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Thus, there can be no higher schedular rating under the lumbosacral strain code as the Veteran's current rating of 40 percent is the maximum allowed.    

In sum, the residuals of a right sacroiliac strain do not meet the criteria in effect prior to September 23, 2002 for a rating higher than 40 percent.    

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the lumbar spine, sacro-iliac injury and weakness, and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that were made effective on September 23, 2002.  

Effective September 23, 2002, the criteria for evaluating intervertebral disc syndrome were revised.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnosis code or codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 percent rating requires mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, 8526.  The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

With respect to the rating criteria based on incapacitating episodes, VA medical records do not show that a physician has prescribed the Veteran bed rest for his sacroiliac spine disability.  Despite pain medication, use of a TENS unit, and physical therapy to treat the lower back disability, there is no objective evidence of bed rest prescribed by a physician to warrant a rating under Diagnostic Code 5293.  
The Board next addresses whether a higher rating under Diagnostic Code 5293 would result if chronic orthopedic and neurologic manifestations were separately evaluated.  As shown on VA examinations and outpatient treatment records, as described above, the orthopedic manifestations of the Veteran's lower back disability are evaluated at the maximum rating allowable, that is, 40 percent, under the criteria for limitation of motion, sacroiliac injury and weakness, and lumbosacral strain.  Any pain localized to the sacroiliac spine has already been evaluated under chronic orthopedic manifestations, and to separately rate back pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

As for any neurological impairments related to the Veteran's service-connected residuals of a right sacroiliac strain, the objective neurological manifestations in the medical record are either not shown or at least not shown to a degree that would meet the criteria for a separate, compensable rating under the codes for evaluating neurologic disability.  The assignment of a separate rating requires that the neurological signs and symptoms be present constantly, or nearly so.  The objective evidence, as described above, demonstrates that while neurologic complaints have been made throughout the appeal period considered in this decision, actual neurological manifestations attributable to the service-connected spine disability have not been demonstrated clinically and constantly for the period considered in this appeal.  For example, at times strength in the lower extremities were shown to be full, at 5/5, and at other times it was somewhat diminished.  Sensation was generally normal.  Reflexes at the patellar and Achilles tendons were evaluated variously as normal, somewhat diminished, and absent (Achilles).  Deep tendon reflexes were symmetric.  Straight leg raising tests were positive at times and then negative.  There were diagnoses of sciatica and no evidence of sciatica.  An EMG study reflected "very mild" radiculopathy, which suggests that symptoms were nearly imperceptible.  

In light of this, the Board finds that a separate, compensable rating for any neurologic manifestations of the service-connected sacroiliac spine disability is not warranted.  As previously noted, the Veteran was scheduled for a VA examination in June 2009 that presumably would have addressed any additional neurological impairment associated with his service-connected sacroiliac strain that may be present and the degree of such impairment (i.e., mild, moderate, moderately severe, or severe), as the Board in a January 2009 remand directed that such question be answered on examination, but he did not appear for the examination.  

Accordingly, the assignment of a rating higher than 40 percent would not result under Diagnostic Code 5293 on the basis of combining chronic orthopedic manifestations and neurologic manifestations.  
  
Criteria effective on September 26, 2003

The current criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

Under the criteria for evaluating sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral strain (Diagnostic Code 5237), and degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The current criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes, of which the pertinent ones are summarized as follows.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.    

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  In that regard, in evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  The criteria for rating peripheral nerve injuries have been provided in the section above.  

It is noteworthy to point out that the current criteria do not specify that objective neurologic abnormalities that are evaluated separately be present constantly, or nearly so, as the preceding criteria had required in relation to evaluating chronic neurologic manifestations of a disc syndrome.  This distinction is important, given that a separate, compensable rating for neurologic manifestations under the preceding criteria is not warranted for the service-connected disability, yet under the current criteria the Board finds that the neurologic abnormalities - when they are observed - would warrant no more than a 10 percent rating for mild incomplete paralysis of the affected nerve under applicable diagnostic codes.  
In this case, the evidence does not show that the residuals of a right sacroiliac strain involve loss of range of motion to the extent that forward flexion of the thoracolumbar spine was 30 degrees or less, or that there was favorable ankylosis of the entire thoracolumbar spine.  On all occasions where range of motion findings were recorded on VA records including VA examination reports, forward flexion was to 40 degrees or greater.  For example, in October 2002 flexion was to 50 degrees.  In February 2003, flexion was to 40 degrees.  Even a private physical therapy record in July 2002, although not stating a specific degree of motion loss, indicated moderate limitation of motion in all planes.  At the time of the January 2005 VA examination, flexion was to 45 degrees.  Although at that time the Veteran was unwilling to extend his lower back and his rotation and tilt to the left and right was to a minimal if any degree, his lower spine was not fixed in neutral position.  Therefore, under Diagnostic Codes 5236, 5237, and 5242, the Veteran's disability meets the criteria for a rating of 20 percent, and no higher.  

As noted, the current Diagnostic Codes 5236, 5237, and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the current evaluation criteria, there is no evidence in the record that there is limitation of motion, including painful motion, and pain on use or during flare-ups or with repetitive use that more nearly approximates or equates to flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran a rating higher than his current 40 percent rating.  As explained previously, the record is not entirely clear on whether he has actual neurological manifestations related to the residuals of a right sacroiliac strain.  The VA examiner in January 2005 diagnosed lumbar degenerative disc disease with right lower extremity radiculopathy but did not clarify if the neurological symptoms were also attributable to the service-connected sacroiliac strain disability.  In part due to an EMG in April 2003 that appears to relate a very mild degree of right radiculopathy to S1, the Board has proceeded - without definitive medical confirmation - to assume that neurologic abnormalities to some degree are attributable to the service-connected disability.  

Assuming a relationship between the service-connected right sacroiliac strain disability and objective findings in the record of neurologic abnormalities in the right lower extremity in particular, the Board finds that the record does not demonstrate that the right radiculopathy, as shown by EMG and as diagnosed by VA examiner in January 2005, is more than mild in degree.  As previously discussed, the EMG report reflected radiculopathy that was "very mild" in degree.  Objective findings on examination were variable, such as those indicating that strength was 5/5 at times (e.g., in August 2001 and January 2005) and somewhat diminished at another time (i.e., in October 2002).  Sensation was generally normal, and deep tendon reflexes were symmetric.  Reflexes at the patellar and Achilles tendons were normal on the most recent VA examination, but on occasion they had been somewhat diminished and even absent (at the Achilles only).  

Thus, assuming neurologic objective abnormalities are associated with the service-connected sacroiliac disability, they are shown to be no more than mild in degree, which warrants a 10 percent rating under the pertinent neurologic criteria of Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  As previously noted several times, the Veteran did not appear for a VA examination in June 2009, wherein any neurologic impairment associated with the service-connected disability was to be addressed and evaluated as mild, moderate, moderately severe, and severe.  Thus, the record, as it now stands, would support no more than a 10 percent rating for any possible neurological manifestations of the service-connected disability, and together with the 20 percent rating under Codes 5236, 5237, and 5242, the Veteran would not satisfy criteria for a rating higher than 40 percent for his service-connected right sacroiliac strain residuals.  

In short, the application of the revised criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 40 percent for the period from the effective date of the revised criteria in September 2003.  

Effective September 26, 2003, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As previously discussed and considered in relation to the old rating criteria, which is essentially the same as the current criteria, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least six weeks during a period of 12 months.  Therefore, assuming there is a disc syndrome related to the service-connected sacroiliac strain residuals, the next higher rating of 60 percent is not warranted under the current Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes.

In summary, application of the current criteria, effective from September 26, 2003, would not result in a rating higher than 40 percent.  Accordingly, the Board has considered the assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current sacroiliac strain disability level and symptomatology to the Rating Schedule, the level of disability is encompassed by the Rating Schedule.  Higher ratings are provided for a more severe condition relating to the sacroiliac spine disability.  Furthermore, the Veteran has not been hospitalized for his lower spine disability, and VA records indicate that he has not undergone any surgical intervention to address ongoing symptoms.  The record also indicates that the Veteran is unemployed, but the reason for that is not known.  It is not clear whether he is in receipt of Social Security disability benefits, as the Social Security Administration responded to a request for records of the Veteran by indicating that it did not have any records.  Medical records do clearly show that the Veteran is treated for a variety of nonservice-connected ailments.  In short, the evidence has not shown that the service-connected sacroiliac spine disability has led to a marked interference with employment.  In light of the foregoing, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 










ORDER

Entitlement to service connection for a right hip disability, including as secondary to service-connected residuals of a right sacroiliac strain, is denied.

Entitlement to a rating higher than 40 percent for residuals of a right sacroiliac strain is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


